246 Ind. 185 (1965)
204 N.E.2d 220
LUCIANNO
v.
LANE, WARDEN, INDIANA STATE PRISON.
No. 0-747.
Supreme Court of Indiana.
Filed February 10, 1965.
Antone Lucianno, pro se.
MYERS, J.
This is a petition for a writ of habeas corpus, addressed directly to this court. We cannot consider such a petition because the Supreme Court of Indiana has no original jurisdiction to issue writs of habeas corpus. Jones v. Dowd, Warden (1941), 219 Ind. 114, 37 N.E.2d 68; Rash v. Howard, Warden (1948), 226 Ind. 546, 82 N.E.2d 88. Consequently, the petition must be dismissed.
Petition dismissed.
Arterburn, C.J., and Achor, Jackson and Landis, JJ., concur.
NOTE.  Reported in 204 N.E.2d 220.